Citation Nr: 0415115	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-25 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was previously denied by 
Department of Veterans Affairs (VA) rating decision of 
December 1997.  The veteran was notified of that 
determination, and of his procedural and appellate rights, by 
VA letter dated January 2, 1998.  He did not appeal that 
determination within one year of the notification thereof; 
therefore, the decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

This current matter came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
action by the Jackson, Mississippi Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
of that decision.  

In its August 2002 rating action, the RO denied the claim on 
the merits without first considering whether new and material 
evidence had been submitted.  However, the Board must 
initially make this determination, regardless of what the RO 
did.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).  The veteran is not 
prejudiced by the Board's consideration of this question in 
the first instance.  See Jackson v. Principi, 265 F.3d 1366 
(2001).  

For reasons that will be set forth below, the issue of 
entitlement to service connection for PTSD will be addressed 
in the Remand section of this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  By a rating decision dated in December 1997, service 
connection for PTSD was denied on the merits, based on the 
absence of stressors to support a diagnosis of PTSD; the 
veteran was notified of that decision, but did not appeal.  

3.  Evidence added to the record since the December 1997 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence received since the December 1997 RO rating 
decision, denying the veteran's claim of entitlement to 
service connection for PTSD, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(Effective after August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent laws and regulations.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).  

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.").

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2003).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290.  The Court has held, however, 
that a claimed stressor need not be confirmed in every 
detail.  Souzzi v. Brown, 10 Vet. App. 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

In a December 1997 rating action, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.  By letter dated in January 1998, the RO informed the 
veteran that his claim had been denied.  The veteran did not 
appeal that determination within one year of the notice 
thereof.  Decisions by the RO are final unless appealed to 
the Board.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

The veteran filed his current claim in May 2002, seeking to 
reopen his claim of entitlement to service connection for 
PTSD.  The law and regulations allow for reopening a claim, 
even if finality has attached, if new and material evidence 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003)).  Because the veteran's claim 
to reopen the previously denied claim of service connection 
for PTSD was received in May 2002, these regulatory 
provisions apply.  

In any event, because the Board finds that that new and 
material evidence has been received, there is no need for 
further discussion of the VCAA until completion of the 
development the Board is requesting as a result of reopening 
the claim.  The Board is granting the veteran's claim to 
reopen the previously denied claim for service connection for 
PTSD.  No additional evidence is required to make a 
determination in this case and, hence, any failure to comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the December 1997 final 
decision.  The evidence received after December 1997 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  


II.  Factual background.

When this case was considered by the RO in December 1997, the 
record was fairly clear.  The record showed that the veteran 
served on active duty from May 1967 to December 1968; his 
military occupational specialty was as a cannoneer.  The 
veteran's report of separation from service, DD Form 214, 
shows that his total active service was 1 year and 7 months, 
with foreign and/or sea service of 1 year and 1 day.  The 
report also shows that the veteran was awarded the National 
Defense Service Medal, the Vietnam Service Medal; the Vietnam 
Campaign Medal; and the 2 O/S Bars.  

The service medical records, including the March 1967 
induction examination, as well as the December 1968 
separation examination, was negative for any complaints or 
findings of a psychiatric disorder.  The veteran's initial VA 
examination report, dated in June 1991, reflects a diagnosis 
of probable anxiety reaction.  Of record is a June 1991 VA 
progress note indicating treatment at the VA mental health 
clinic for anxiety neurosis.  VA progress notes, dated from 
November 1990 to August 1991, show that the veteran received 
ongoing evaluation and treatment for generalized anxiety 
disorder.  

On VA examination in September 1991, the veteran indicated 
that he had been a sergeant with 11 men under him, none of 
whom had gotten hurt.  He reported being under more attacks 
during the day; the Viet Cong would slip in and throw satchel 
charges in the compound during the night and "we killed as 
many of them as we could."  The veteran also reported 
feeling bullets go by his head; he had ridden over mines that 
did not go off.  The veteran stated that he drank the entire 
time he was in Vietnam; however, he stated he was never too 
drunk to do his job.  He did not describe any stressor 
factors that occurred while in Vietnam.  Following a mental 
status examination, the examiner felt that the veteran gave 
the picture of a chronic alcoholic who developed seizures and 
memory lapses, but had stopped drinking for the previous four 
years and presented at the examination as having chronic 
anxiety.  The examiner further stated that the veteran did 
not have any symptoms compatible with post-traumatic stress 
disorder associated with military service.  The pertinent 
diagnosis was generalized anxiety disorder.  

A VA treatment note dated in November 1991 indicates that the 
veteran was being treated at the VA mental health center in 
Gulfport for severe major depression with psychotic features 
and for a generalized anxiety.  

Submitted in support of his October 1997 claim were records 
from the Social Security Administration, dated in September 
1992, indicating that the veteran had been found disabled 
since December 1987, as defined in the Social Security Act.  
It was noted that the medical evidence established that the 
veteran had "severe" mental impairments, including chronic 
major depression, borderline to low average intellectual 
functioning, generalized anxiety, and alcoholism in 
remission.  A VA progress note, dated in August 1996, 
reported that the veteran was being treated for PTSD at the 
VAMC in Gulfport.  

In a PTSD questionnaire, dated in October 1997, the veteran 
indicated that the atmosphere in Vietnam was killed or be 
killed, and it did not take long before he had to kill the 
enemy.  The veteran also indicated that they were constantly 
afraid of being overrun every night.  He further indicated 
that his unit received mortar rounds, which resulted in the 
death of many soldiers.  

VA progress notes from October 1996 to June 1997 show ongoing 
evaluation and treatment for symptoms, including flashbacks, 
difficulty sleeping, anxiety and social isolation, diagnosed 
as PTSD.  

On VA examination in November 1997, the veteran reported 
being assigned to an artillery unit while stationed in 
Vietnam in 1968 as an ammunition sergeant.  He indicated that 
his unit was on a road march when some men fell off the top 
of their tanks and were crushed to death.  He was about 20 
feet away from this incident.  The veteran reported that, on 
another occasion, the Vietcong attempted to overrun his unit, 
and the artillery men had to use rifles and repel the attack.  
He stated that he was using his M-16 at close quarters and 
believes that he killed about 10 of them.  On yet another 
occasion, the veteran reported being about 100 feet away from 
an ammunition dump when the Vietcong infiltrated and the dump 
blew up; he was rocked by the blast and his ears rang for a 
long period of time afterwards.  The veteran indicated that, 
ever since his return from Vietnam, he has had problems 
concentrating.  It was noted that the veteran has been 
admitted to a VA hospital at least six times; the last time 
was in 1991 when he started an altercation at one of the 
casinos waving a gun and demanding the police kill him.  He 
reported problems with intrusive thoughts, nightmares, 
flashbacks, depression, auditory and visual hallucinations, 
and occasional suicidal ideations.  Following a mental status 
examination, the veteran was diagnosed with PTSD.  

Received in December 1997 were the veteran's military 
personnel records (DA Form 20), indicating that the veteran 
was assigned to Vietnam from December 1967 to December 1968.  
During that time, he participated in Vietnam Counteroffensive 
phase III and Tet counteroffensive.  

By rating action of December 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD, based upon a finding that the evidence did not support 
a finding of a stressful experience that would support the 
diagnosis of PTSD.  


III.  Legal analysis.

The evidence received since the December 1997 rating decision 
essentially consists of: a VA progress note dated in June 
2001; VA progress notes dated from January 1994 to June 2001; 
PTSD questionnaire dated in July 2002; VA progress notes 
dated from December 1998 to July 2002; VA compensation and 
pension examination report dated in October 2002, wherein the 
examiner suggests that the veteran had chronic PTSD as a 
result of his combat experiences in Vietnam; VA psychological 
evaluation report dated in November 2002; PTSD questionnaire 
dated in January 2003; statement of stressors dated in 
January 2003; a response from the USASCRUR, dated in July 
2003; and VA progress notes dated from June 2001 to June 
2003.  

The Board finds that the newly received medical records are 
both new and material, raising a reasonable possibility of 
substantiating the claim.  

Evidence presented or secured since the December 1997 rating 
decision includes additional VA treatment records, including 
examination reports, which confirm a diagnosis of PTSD.  In 
addition, in the October 2002 report, the VA examiner clearly 
suggests a link between the veteran's PTSD and his "combat" 
experiences in Vietnam.  The veteran also provided a detailed 
list of the stressors he experienced in Vietnam.  
Specifically, the veteran indicated that his unit was in 
"Duc Phu" when they were overrun; he also reported engaging 
in hand-to-hand combat at that location.  This "stressor" was 
not considered by the RO in 1997.  For the purpose of 
reopening his claim, it is considered credible and, 
accordingly, material.  Overall, the evidence received in 
connection with the veteran's claim is clearly new, in that 
it is not redundant of other evidence previously considered.  
Moreover, the evidence is material to the issue under 
consideration, as it includes a more detailed report of 
stressors and a VA examination report linking the veteran's 
PTSD to his Vietnam experiences, which raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  The benefit sought on 
appeal is granted to this extent.  


ORDER

To the extent the Board has determined that new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD, the appeal is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b)).  Furthermore, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to service 
connection for PTSD.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2003); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  
Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

As contrasted with satisfying the requirements for reopening 
a claim on the basis of new and material evidence, 
adjudicating entitlement to service-connection for PTSD on 
the merits requires (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

The veteran's service records do not currently show that he 
received any commendations that would show participation in 
combat.  See 38 C.F.R. § 3.304(f).  

The veteran's alleged in-service stressors include: 1) his 
unit being on a road march road march down highway 1 when a 
Sergeant E-4 went over the front of the 8" artillery gun and 
down under the tracks; 2) his unit was in Duc Phu when they 
were overrun, during which time he engaged in hand to hand 
combat, and he sustained a scar on his right arm; and 3) the 
unit was in Phu Bi when a 155 Artillery Battery joined them, 
and one their artillery pieces blew up in the compound.  The 
record indicates that the RO attempted to verify the 
occurrence of the stressors alleged by the veteran to have 
occurred during his period of active duty in Vietnam in June 
2003.  However, it does not appear that the RO attempted to 
verify the stressor incidents described by the veteran 
utilizing details as provided in the January 2003 statement.  
Therefore, further development of the evidence with regard to 
verification of either the veteran's participation in combat 
(to which a purported stressor is related), or of the 
occurrence of his claimed in-service stressful experiences is 
necessary.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  
This includes notifying the veteran in 
writing of what evidence, if any, he 
should provide and what evidence, if any, 
will be obtained by VA on his behalf.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment as to 
any VA or non-VA health care providers 
who have treated him for PTSD since 
service.  After obtaining the appropriate 
signed authorizations for release of 
information from the veteran, if needed, 
the RO should contact each physician, 
hospital, or treatment center, and 
request that they provide copies of all 
treatment records or reports pertaining 
to the veteran.  Once obtained, all 
records must be associated with the 
claims folder (c-file).  

3.  The RO should review the file and 
prepare a summary of the claimed 
stressors, to include: 1) his unit being 
on a road march road march down highway 1 
when a Sergeant E-4 went over the front 
of the 8" artillery gun and down under 
the tracks; 2) his unit was in Duc Phu 
when they were overrun, during which time 
he engaged in hand to hand combat, and he 
sustained a scar on his right arm; and 3) 
the unit was in Phu Bi when a 155 
Artillery Battery joined them and one 
their artillery pieces blew up in the 
compound.  To the extent that they are 
not provided, the RO should contact the 
veteran for specific information 
regarding dates of these events.  The 
summary and all associated documents, to 
include the veteran's DD Form 214 and DA 
Form 20, and the January 2003 stressor 
statement should be sent to USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  

4.  Thereafter, the RO should list the 
verified stressors as well as unverified 
stressors and schedule the veteran for a 
psychiatric examination by a VA 
psychiatrist who has not previously 
examined him, for the specific purpose of 
determining whether an unequivocal 
diagnosis of PTSD can be made.  The 
entire claims folder must be made 
available to and should be reviewed by 
each examiner prior to the examination.  
The examination report should include a 
detailed account of all psychiatric 
pathology found to be present, and the 
examiner should provide an opinion as to 
whether an unequivocal diagnosis of PTSD 
is appropriate for this veteran.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses, in 
order to obtain a true picture of the 
nature of the veteran's psychiatric 
status and whether a PTSD diagnosis is 
appropriate.  The determination as to the 
appropriate psychiatric diagnosis should 
be made in accordance with the provisions 
of the American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., revised 1994) 
(DSM-IV), and in accordance with the 
provisions of 38 C.F.R. §§ 3.304(f), 
4.125(a) (2003).  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined have been verified by the 
record, if any, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  

All necessary special studies and tests 
should be conducted.  If there are no 
stressors sufficient to cause PTSD, or if 
PTSD is not found, that matter should 
also be specifically set forth.  The 
examiner's opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

5.  Thereafter, the RO should adjudicate 
the reopened claim of service connection 
for PTSD.  In this regard, the RO should 
consider all of the evidence, old and 
new, on a de novo basis to determine if 
there exists a basis for granting the 
veteran's claim.  Each item of evidence 
should be carefully weighed and the 
probative weight assigned thereto.  The 
credibility of the evidence should be 
assessed and discussed.  The RO must 
consider all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  

6.  If the decision remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case 
(SSOC), which must contain all applicable 
law and regulations, and must reflect 
detailed reasons and bases for the 
decision reached.  The veteran should 
then be afforded a reasonable time period 
in which to respond.  

Upon completion of the development requested, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The purposes of 
this REMAND are to further develop the record and to accord 
the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



